TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00254-CV




   In re Epicurean Deli, LLC, A Texas Limited Liability Company; Flying Tomato Pizza
          Kitchen, Inc., A Texas Corporation; and Denise Trevino, an Individual




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relators have filed a motion to dismiss this petition for writ of mandamus. In their

motion, they represent that the real party in interest agrees to the dismissal.

               We grant the motion and dismiss this petition for writ of mandamus.




                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: July 20, 2005